DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, regarding the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 11 are rejected under 35 U.S.C 103 as being unpatentable over Poeluev (US 2013/0086385), hereon referred to as Poeluev, in view of Oshida (US 2015/0006917), and hereon referred to as Oshida.  
In regards to claims 1 & 11, Poeluev discloses receiving, by a memory operation module, a first data and a second data to be encrypted (The NVM 114 includes protected areas 118a-k for storing CIDs and settings, a shared area for storing information in memory accessible by all customers, and programming history for storing programming and configuration history; Paragraph 0013); determining at least one storage area for a first encrypted data corresponding to the first data and a second encrypted data corresponding to the second data (The ACC includes a feature register and the NVM. The feature register 112 may store CIDs and information identifying resources available to the associated customer 102. In the illustrated implementation, the feature register 112 includes a plurality segments 116a-k and each segment 116 can be assigned to a customer 102 and identify resources available to the customer; Paragraph 0018); generating at least one key based on the first and second data and the at least one storage area (The RNG 458, with the help of a software conditioner (not shown) can be used to generate statistically random numbers used as cryptographic keys and UIDs... prior to feeding into the AES block cipher, the random bit stream can be fed into a software-based linear feedback shift register (LFSR) to condition the RNG dataThe ACC 110 also contains a small microcontroller 454, an elliptic curve cryptography (ECC) arithmetic unit 456, a hardware-based random number generator (RNG); Paragraph 0035);  and encrypting the first data and the second data using the two different keys, respectively, or using one key to generate the first encrypted data and the second encrypted (In the illustrated implementation, the hardware modules 108a-n can include a display module.. a cryptographic engine...In the case of a cryptographic engine 108, the encrypted communication may be based on keys that are either of symmetric or asymmetric (i.e. public-key) type; Completely secured feature provisioning may be achieved through the combination of various cryptographic techniques, examples .
However, Poeluev does not disclose wherein generating the at least one key comprises generating two different keys or one key according to a determination whether the first encrypted data and the second encrypted data are to be stored in two different storage areas, respectively, or in one storage area.  In an analogous art Oshida discloses wherein generating the at least one key comprises generating two different keys or one key according to a determination whether the first encrypted data and the second encrypted data are to be stored in two different storage areas, respectively, or in one storage area (Parameters for generating a plurality of common keys for respective integrated circuits to be protected. The common keys can be properly used for each intended use; For example, the common key CK(1) can be used for encryption of a program, another common key CK(2) can be used for encryption of data, and still another common key CK(3) can be used for encryption of communication. In addition, different common keys can also be used among a plurality of ICs to be protected, or mutual communication can also be encrypted using the same common key; Paragraph 0171). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Poeluev with the teachings of Oshida regarding wherein generating the at least one key comprises generating two different keys or one key according to a determination whether the first encrypted data and the second encrypted data are to be stored in two different storage areas, respectively, or in one storage area. The suggestion/motivation of the combination would have been to provide additional security and raise confidentiality of the values stored in memory (Oshida; Abs.)

Claims 2-3, 12 & 16 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Poeluev and Oshida, in view of Kommerling et al. (US 2001/0033012), hereon referred to as Kommerling. 
	In regards to claims 2 & 16, the combination of Poeluev and Oshida does not disclose wherein the first key and second key are stored in a key memory of the integrated circuit. However, in an analogous art Kommerling discloses wherein the first key and second key are stored in a key memory of the integrated circuit (The initialization circuit comprises a Read Only Memory (ROM) storing a loader program comprising a first part for loading an initial key, and a second part encrypted in a first encrypted form under the initial key; Paragraphs 0068; 0176).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to utilize the teachings disclosed by the combination of Poeluev and Oshida, with the teachings disclosed by Kommerling regarding wherein the first key and second key are stored in a key memory of the integrated circuit. The suggestion/motivation of the combination would have been to provide protection of security sensitive content stored in memory within an integrated circuit assembly (Kommerling; Paragraph 0001).  
	In regards to claims 3 & 12, Kommerling discloses wherein when the at least one storage area includes a first storage area for the first encrypted data and a second storage area for the second encrypted data and the first storage area is different from the second storage area, the at least one key includes a first key for the first data and a second key, that is different from the first key, for the second data, the first storage area and the second storage area being the two different areas and the first and second key being the two different keys (The value of the predetermined encryption key (i.e. the key needed to decrypt the contents of the memory 110) is read from the second memory, and encrypted using the second key, which was formed in step 1004 (i.e. that derived from the parameters of the .


Claims 5-6 & 14-15 are rejected under 35 U.S.C 103 as being unpatentable the combination of Poeluev and Oshida, in view of Leclercq (US 2012/0042157), and hereon referred to as Leclercq. 
	In regards to claims 5 & 14, the combination of Poeluev and Oshida does not disclose wherein the at least one storage area are included in an off-chip data memory. However, in an analogous art Leclercq discloses wherein the at least one storage area are included in an off-chip data memory (The receiver SOC includes an external memory interface 368 configured to interface with an external memory. Although the external memory interface 368 is shown to be located in the CAS sub-system 350, it can be located in any part of the receiver SOC; Paragraph 0027)  .
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to utilize the teachings disclosed by the combination of Poeluev and Oshida, with the teachings disclosed by Leclercq regarding wherein the at least one storage area are included in an off-chip data memory. The suggestion/motivation of the combination would have been to provide RAM based security element and back-up mechanisms for providing data stored in the RAM to an external non-volatile storage or memory (Leclercq; Paragraph 0002). 
In regards to claims 6 & 15, Leclercq discloses wherein the encryption is transparent to software (The DMA or micro DMA controller reads data stored in the secure RAM and provides the data to a crypto processor (i.e., one of the HW accelerators), which encrypts the data using the generated data encryption key; A data buffer hash value is also generated and encrypted. The hash value may be used .

Claims 7 & 17 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Poeluev, Oshida and Kommerling, in view of Sueyoshi et al. (US 2004/0015948), hereon referred to as Sueyoshi.  
	In regards to claims 7 & 17, the combination of Poeluev, Oshida and Kommerling does not disclose wherein in response to a computer system associated with the integrated circuit being under an attack, the key memory is cleared. However, in an analogous art Sueyoshi discloses wherein in response to a computer system associated with the integrated circuit being under an attack, the key memory is cleared (A memory division key package, area registration key package, area deletion key package, service registration key package, service deletion key package, and AP resource key data K_APE as the application element data APE; The service deletion key package is used for deleting application element data APE registered in the external memory; Paragraphs 1382; 1407).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to utilize the teachings disclosed by the combination of Poeluev, Oshida and Kommerling, with the teachings disclosed by Sueyoshi regarding wherein in response to a computer system associated with the integrated circuit being under an attack, the key memory is cleared. The suggestion/motivation of the combination would have been to provide security and authentication in the case of conducting a transaction through a network using an IC (integrated circuit) built into a card or a mobile terminal apparatus (Sueyoshi; Paragraph 0001).






Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495